DETAILED ACTION
	This is in response to the application filed on November 6, 2020 where Claims 1 – 20, of which Claims 1, 8, and 15 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 7, 2021 was filed before the mailing date of the current action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.	Regarding Claims 1, 8, and 15, the claims disclose the limitation “a first plurality of images” in multiple sections of the claims (e.g., Claim 1, lines 5, 8, 12, and 14).  It is unclear as if each of these first plurality of images corresponds to the same first plurality of images or different plurality of images.  The Office will interpret them as being the same first plurality of images.
2.	Regarding Claims 1, 8, 15, the claims disclose the limitation “extracting…a first set of textual data” in multiple sections of the claims (e.g., Claim 1, lines 7-8 and 13-14.  It is unclear as if these first sets of textual data are the same or different sets of textual data.  It is also unclear if the extraction process occurs twice for the same set of textual data, for different portions within the same set, or for different sets of textual data entirely.  The Office will interpret them as being the same set of textual data.
3.	Regarding Claims 1, 8, and 15, abroad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claims recite the broad recitation “extracting…a first set of textual data corresponding to a first plurality of images,” and the claim also recites “extracting…a first set of textual data corresponding to a first subset of images of a first plurality of images,” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The Office will interpret the narrow limitation as encompassing the broader limitation.
4.	Regarding Claims 1, 8, and 15, abroad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claims recite the broad recitation “downloading…a first plurality of images of a first environment,” and the claim also recites “receiving, from a [sic] online environment, a first plurality of images,” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The Office will interpret the narrow limitation as encompassing the broader limitation.
5.	Regarding Claims 1, 8, 15, the claims disclose the limitation “comparing, the first set of textual data to the second set of textual data.”  It is unclear which “first set of textual data” is being used in the comparison since there are multiple reiterations of “a first set of textual data” without any clarification as to whether they are the same set or different portions within the same set, or different sets of textual data entirely.
6.	Regarding Claims 2 – 7, 9 – 14, and 16 – 20, the claims are rejected based on their dependency on Claims 1, 8, and 15 above and because the claims do not resolve the ambiguities described above.
7.	Regarding Claims 7 and 14, the claims recite “the first assessment score” in which “the first threat assessment score” was previously recited.  There is insufficient antecedent basis for this limitation in the claim.  The Office will interpret these limitations as the same.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub. 2014/0283055 (hereinafter “Zahran”), in view of PGPub. 2008/0046738 (hereinafter “Galloway”).
8.	Regarding Claims 1, 8, and 15, Zahran discloses a threat intelligence system [Abstract; Fig. 2 and 3], comprising: 
a non-transitory memory [Fig. 3; Para. 0068-69]; and
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations [Fig. 3; Para. 0068-69] comprising:
downloading, from one or more targeted websites, a first plurality of images of a first environment [Figs. 4, 5, and 6; Para. 0017, 0020-21, 0034-35, 0076-77; receiving, based on a request or subscription, one or more data items, including images, from multiple online information sources];
extracting, based on a firstplurality of images [Fig. 4, 5, 6, 7; Para. 0017, 0049, 0051, 0069, 0079-83; data items are used to update the data structure, including names, terms and phrases], 
storing the extracted first set of textual data in an indexed and searchable database, wherein the extracted first set of textual data provides an entire output of the first 
retrieving, from an online environment, a first plurality of images [Figs. 4, 5, and 6; Para. 0017, 0020-21, 0034-35, 0076-77; receiving, based on a request or subscription, one or more data items, including images, from multiple online information sources];
extracting, based using an 
obtaining, from a storage component, a second set of textual data corresponding to a second plurality of images associated with a plurality of online environments [Fig. 4, 5, 6, 7; Para. 0037, 0039-42, 0048-52; 0079-81; semantic classifier utilizes training data to determined predefined content that is used to detect context, language, and patterns, such as terms or phrases, the first subset of images and first set of textual data are for a first webpage, such as CNN];
comparing the first set of textual data tothe second set of textual data [Fig. 4, 5, 6, 7; Para. 0037, 0039-42, 0048-52; 0079-81; semantic classifier utilizes training data to determined predefined content that is used to detect context, language, and patterns, such as terms or phrases, the first subset of images and first set of textual data are for a first webpage, such as CNN]; and
in response to the comparing, determining a first threat assessment score [Fig. 4, 5, 6, 7; Para. 0037, 0039-42, 0048-52; 0079-81; each matching predefined context is assessed a threat score].
Zahran further discloses the use of image recognition for further analysis of images within the webpage [Para. 0066].  Zahran, however, does not specifically disclose of using optical character recognition (OCR) to extract textual data, where the first subset of images depicts text within the first environment.
Galloway discloses a system and method for detecting suspicious websites based on matching characteristics and images of a suspicious website with a known legitimate website using OCR of multiple snapshots of the webpage (using OCR to extract textual data, where the first subset of images depicts text within the first environment) [Abstract; Para. 0048, 0053, 0061-62, 0077-79].  It would have been obvious to one skilled in the art at the time of the invention to incorporate the teachings of Galloway with Zahran since both systems analyze images to determine if there are similarities to stored references to trigger an alert.  The combination would enable the Zahran system to also extract text from images found within the webpage to compute the threat score for that particular webpage.  The motivation to do so is to identify relevant forms of information that are within the images of the website in determine the threat score for more informed processing by the Zahran system (obvious to one skilled in the art). 
9.	Regarding Claims 2, 9, and 16, Zahran, in view of Galloway, discloses the limitations of Claims 1, 8, and 15.  Zahran further discloses that the operations further comprising:
identifying, based on the first threat assessment score, an indicator of compromise [Fig. 5 and 8; Para. 0085, 0090-91]; and
generating, a first security alert [Fig. 5 and 8; Para. 0085, 0090-91].
10.	Regarding Claims 3, 10, and 17, Zahran, in view of Galloway, discloses the limitations of Claims 1, 8, and 15.  Zahran further discloses that the operations further comprising: determining, by the first threat assessment score that the first plurality of images do not depict text [Zahran, Fig. 4, 5, 6, 7; Para. 0037, 0039-42, 0048-52; 0079-81; scenario where no particular predefined context is found within second webpage]; and discarding, the first plurality of images in response to the determining [Para. 0086-87].
11.	Regarding Claims 4, 11, and 18, Zahran, in view of Galloway, discloses the limitations of Claims 2, 9, and 16.  Galloway further discloses that the indicator of compromise includes at least one of a virus signature, email, and botnet name [Para. 0042, 0061-62]. 
12.	Regarding Claims 5, 12, and 19, Zahran, in view of Galloway, discloses the limitations of Claims 1, 8, and 15.  Zahran further discloses that the second set of textual data obtained from the storage component is stored in an indexed and searchable database [Fig. 4, 5, 6, 7; Para. 0037, 0039-42, 0048-52; 0079-81; semantic classifier utilizes training data to determined predefined content that is used to detect context, language, and patterns, such as terms or phrases, the first subset of images and first set of textual data are for a first webpage, such as CNN].
13.	Regarding Claims 6, 13, and 20, Zahran, in view of Galloway, discloses the limitations of Claims 1, 8, and 15.  Zahran further discloses that different assessment scores are assigned to each of the plurality of images [Fig. 4, 5, 6, 7; Para. 0037, 0039-42, 0048-52; 0079-81; each matching predefined context is assessed a threat score].
14.	Regarding Claims 7 and 14, Zahran, in view of Galloway, discloses the limitations of Claims 1 and 8.  Zahran further discloses that the operations further comprising: 
comparing the first assessment score with a threshold value [Fig. 4, 5, 6, 7; Para. 0037, 0039-42, 0048-52; 0079-81, 0085; each of the threat scores are added for a total semantic threat score and if it exceeds a threshold, a CAP alert is generated]; 
determining the first assessment score is greater than the threshold value [Fig. 4, 5, 6, 7; Para. 0037, 0039-42, 0048-52; 0079-81, 0085; each of the threat scores are added for a total semantic threat score and if it exceeds a threshold, a CAP alert is generated]; and 
generating a first security alert [Fig. 5; Para. 0031, 0085].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PGPub. 2008/0175266; U.S. Patent 8,381,292; U.S. Patent 8,495,735; U.S. Patent 9,197,663; U.S. Patent 9,332,031; PGPub. 2018/0032748.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496